                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


EDELMAN FINANCIAL ENGINES,
LLC,

               Plaintiff,
                                                     Case No. 19-2026-DDC-GEB
v.

ERIK HARPSOE and
BRIAN K. FOWLES,

               Defendants.


 MEMORANDUM AND ORDER GRANTING TEMPORARY RESTRAINING ORDER

       Plaintiff Edelman Financial Engines, LLC (“Edelman FE”), asserts claims for damages

against defendants Erik Harpsoe and Brian K. Fowles. Doc. 1. Plaintiff also has filed a Motion

for Temporary Restraining Order. Doc. 4. On January 24, 2019, the court conducted a hearing

on plaintiff’s motion with counsel for plaintiff and defendants present.

       Based on the conclusions and findings below, the court grants plaintiff’s Motion for

Temporary Restraining Order under Federal Rule of Civil Procedure 65.

I.     Background

       The following facts are alleged in plaintiff’s Verified First Amended Complaint (Doc. 3)

and contained in the exhibits attached to its Verified First Amended Complaint. Plaintiff

operates a national investment advising system. Two separate companies, Financial Engines and

Edelman Financial Services, merged in 2018 to form plaintiff. In February 2016, Financial

Engines acquired a Kansas City business called The Mutual Fund Store (“TMFS”). TMFS has

since become a part of plaintiff because of Financial Engines’ merger with Edelman Financial
Services. TMFS’s principal place of business was in Overland Park, Kansas, and plaintiff now

operates in part in Kansas.

       Defendants were employed by TMFS, Financial Engines, and—finally—plaintiff. While

working for plaintiff, defendants signed several agreements governing their contractual

obligations with plaintiff. The first of these agreements, which defendants signed in 2011,

restricts the use of confidential client information owned by plaintiff. The 2011 agreement

prohibits: (1) using or disclosing confidential information except in the course of proper

employment performance; and (2) copying or reproducing confidential information for use

outside proper employment duties. The 2011 agreement requires that employees return

confidential information and any copies of that information at the end of their employment. Doc.

3-1 at 3 (defendant Harpsoe’s 2011 agreement), 11 (defendant Fowles’s 2011 agreement).

       The 2011 agreement also prohibits defendants from “solicit[ing], divert[ing], or tak[ing]

away”—or attempting to solicit, divert, or take away—the business of plaintiff’s “Customers”

for one year after each employee’s last day of work. Id. at 4 (defendant Harpsoe’s 2011

agreement), 12 (defendant Fowles’s 2011 agreement). Also, former employees cannot cause or

attempt to cause plaintiff’s “Customers” to end or reduce their relationships with plaintiff, this

agreement provides. Id. The 2011 agreement defines “Customers” as

       (i) TMFS customers served by Employee at any time during Employee’s final two
       years of employment with TMFS, (ii) customers serviced by TMFS personnel
       during Employee’s final two years of employment with TMFS, if Employee had
       supervisory duties over the personnel providing such service at the time it was
       provided, (iii) customers with respect to which Employee had Confidential
       Information at any time during Employee’s final two years of employment with
       TMFS, and (iv) prospective TMFS customers that Employee solicited or had
       material contact with, or about whom Employee had access to Confidential
       Information, at any time during Employee’s final two years of employment with
       TMFS.




                                                  2
 
Id. at 3 (defendant Harpsoe’s 2011 agreement), 11 (defendant Fowles’s 2011 agreement); see

also Doc. 3-2 at 2–3 (both defendants’ 2016 agreements with plaintiff provide that “[t]he term[]

. . . ‘TMFS’ as used in the [employees’ earlier] Agreement shall be deemed to include Financial

Engines and its subsidiaries and successors”). And in 2016, defendants signed another

agreement requiring them to provide four weeks’ notice before terminating their employment

with plaintiff. Doc. 3-3 at 2.

       Defendants both resigned from their employment with plaintiff on January 17, 2019.

They had not provided four weeks’ notice of their resignation, as required by their 2016

agreements. After resigning, defendants sent a letter announcing their new business, Century

Wealth Partners. Pl.’s Ex. 7. The announcements, mailed to defendants’ former customers from

their employment with plaintiff, contain the name of their new firm, contact information, and

pictures of defendants. Plaintiff’s evidence at the temporary restraining order hearing provided a

credible basis for an inference that defendants, before resigning, had accessed plaintiff’s business

records and collected contact information about plaintiff’s customers. The bottom of the

announcement contains some language explaining that the letters are not solicitations. Plaintiff

argues that these communications violate the provisions prohibiting the use of confidential

information and solicitation in defendants’ agreements, described above.

II.    Legal Standard

       Federal Rule of Civil Procedure 65(b)(1) authorizes the court to issue a temporary

restraining order without written or oral notice to the adverse party only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that immediate
       and irreparable injury, loss, or damage will result to the movant before the adverse
       party can be heard in opposition; and

       (B) the movant’s attorney certifies in writing any efforts made to give notice and
       the reasons why it should not be required.

                                                  3
 
Fed. R. Civ. P. 65(b)(1). When addressing a motion for a temporary restraining order, the court

applies the same standard as it applies to a motion for preliminary injunction. Sac & Fox Nation

of Mo. v. LaFaver, 905 F. Supp. 904, 907 (D. Kan. 1995). This standard requires the moving

party to establish that: (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable

harm in the absence of preliminary relief; (3) the balance of equities tips in its favor; and (4) an

injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

“The issuance of a temporary restraining order or other preliminary injunctive relief is within the

sound discretion of the district court.” Sac & Fox Nation, 905 F. Supp. at 906.

III.      Analysis

          A. Defendants’ Pending Case in the Northern District of Ohio

          The court recognizes that defendants in this case have filed an action seeking declaratory

judgment in the Northern District of Ohio (“the Ohio case”). Fowles v. Fin. Engines, Inc., No.

1:19-cv-00139-JG (N.D. Ohio Jan. 17, 2019). The Tenth Circuit has adopted the “first-to-file”

rule, which “permits a district court to decline jurisdiction where a complaint raising the same

issues against the same parties has previously been filed in another district court.” Wallace B.

Roderick Revocable Living Tr. v. XTO Energy, Inc., 679 F. Supp. 2d 1287, 1296 (D. Kan. 2010)

(citing, among other Tenth Circuit cases, Hospah Coal Co. v. Chaco Energy Co., 673 F.2d 1161,

1163 (10th Cir. 1982)); see also Boilermakers Nat’l Health & Welfare Tr. v. Steele, No. 09-

2329-JAR, 2010 WL 2287477, at *5 (D. Kan. June 2, 2010). “Substantial similarity in the

parties and issues is sufficient to invoke application of the rule.” Ed Tobergte Assocs., Inc. v.

Zide Sport Shop of Ohio, Inc., 83 F. Supp. 2d 1197, 1198 (D. Kan. 1999) (citing Commodity

Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1485 (10th Cir.

1983)).

                                                    4
 
       But our court has outlined some exceptions, as the first-to-file rule is not a “hard and

fast” one. Id. “Courts have carved out an exception where the first-filed suit constitutes an

improper anticipatory filing, or one made under the threat of a presumed adversary filing the

mirror image of that suit in a different district.” Boilermakers Nat’l Health & Welfare Tr., 2010

WL 2287477, at *5. And “when competing actions are filed within a short time of each other,

courts may disregard the first-filed rule.” Id. at *6.

       Defendants filed the Ohio case a little over two hours before plaintiff filed its suit in this

court. And they filed that suit in the evening of the same day when they informed plaintiff of

their resignations. Both suits involve substantially the same parties, though the Ohio case adds

entities related to Edelman FE as defendants. Fowles v. Fin. Engines, Inc., No. 1:19-cv-00139-

JG (N.D. Ohio Jan. 17, 2019). Defendants in this case base their Complaint in the Ohio case on

the same agreements—and, specifically, some of the same provisions—that plaintiff incorporates

into its Complaint here. Compare Doc. 3 at 6–12 with Complaint at 5–13, Fowles v. Fin.

Engines, Inc., No. 1:19-cv-00139-JG (N.D. Ohio Jan. 17, 2019), ECF No. 1.

       For now, based on the findings and conclusions set forth below, the court grants

plaintiff’s motion for a temporary restraining order. But the court remains cognizant of the

overlapping issues between this matter and the pending Ohio case. The court plans to discuss its

concerns about proceeding further in this case in a forthcoming order addressing other papers the

parties have filed with this court.

       B. Plaintiff’s Motion for Temporary Restraining Order

       Here, plaintiff satisfactorily has shown a substantial likelihood that it will prevail on the

merits of its contract claims. The court finds that plaintiff will suffer irreparable harm unless

defendants are restrained temporarily from further breaching their agreements with plaintiff. See



                                                  5
 
Amedisys, Inc. v. Interim Healthcare of Wichita, Inc., No. 14-1357, 2015 WL 1912308, at *2 (D.

Kan. Apr. 27, 2015) (“Loss of customers, loss of goodwill, and threats to a business[’s] viability

have been found to constitute irreparable harm. . . . Unfair competition resulting from a breach

of covenant not to compete is likely to constitute irreparable harm.” (internal quotations and

citations omitted)); Hall v. Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 530 (6th Cir. 2017)

(explaining that “loss of customer goodwill and fair competition resulting from breach of a

restrictive covenant constitutes irreparable harm”). And because defendants’ actions will

continue to affect the goodwill and relationships between plaintiff and its customers, monetary

relief will not compensate plaintiff adequately for the harm it will sustain.

       The agreements defendants signed temporarily prohibit them from engaging with

plaintiff’s “Customers”—as that term is defined in the 2011 agreements—for one year after their

last day of employment. These agreements do not broadly restrict defendants’ rights to compete

in the investment advising field. The court thus concludes that the future threat plaintiff faces,

described above, outweighs any harm defendants may experience resulting from this temporary

restraining order. And finally, both Kansas and Ohio law recognize the public policy of

enforcing valid non-compete contractual covenants. See Weber v. Tillman, 913 P.2d 84, 96

(Kan. 1996) (“Although restrictive provisions in contracts of employment must be reasonable

and not such as to contravene the public welfare, the paramount public policy is that freedom to

contract is not to be interfered with lightly.”); FirstEnergy Sols. Corp. v. Flerick, 521 F. App’x

521, 529 (6th Cir. 2013) (“‘[T]he public interest is always served in the enforcement of valid

restrictive covenants contained in lawful contracts.’” (quoting Nat’l Interstate Ins. Co. v. Perro,

934 F. Supp. 883, 891 (N.D. Ohio 1996) (applying Ohio law))).




                                                  6
 
       Plaintiff thus has satisfied each of the four factors required for the court to issue a

temporary restraining order. For 14 days from the entry of this Order, unless modified sooner by

an order of this court, it is hereby ordered that defendant Harpsoe and defendant Fowles and their

officers, agents, servants, employees, and other persons acting in concert or participation with

them, including Century Wealth Partners, who receive actual notice of this Order by personal

service or otherwise, are temporarily enjoined and restrained from, directly or indirectly:

       violating the terms of defendants’ agreements, including by soliciting, diverting, or
       taking away, or attempting to solicit, divert, or take away from Edelman FE, the
       business of Edelman FE’s “Customers”—as that term is defined in the 2011
       agreements—for the purpose of selling or providing to or servicing for any such
       “Customer” any product or service which was provided by Edelman FE at any time
       during defendants’ employment with Edelman FE (or which product or service is a
       substitute therefor or competes therewith);

       causing or attempting to cause any of Edelman FE’s “Customers” to terminate or
       reduce their existing relationships with Edelman FE;

       using, disclosing, copying, communicating, or distributing any of plaintiff’s trade
       secret information or other confidential information; and

       avoiding or attempting to avoid providing discovery in this litigation by purging,
       destroying, altering, modifying, or concealing any other Edelman FE trade secret
       or other confidential information, whether in original, copied, computerized,
       handwritten, or any other form.

       The court also orders defendants to return immediately any documents—regardless of

form, medium, or whether they are original or copied—containing any of plaintiff’s trade secret

information or other confidential information.

       The court further orders that plaintiff shall give security for this temporary restraining

order in the amount of $100,000 on or before Tuesday, January 29, 2019.

       This Order will remain in effect, unless modified sooner, for 14 days from the time and

date shown below.




                                                  7
 
       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Temporary Restraining Order (Doc. 4) is granted, as detailed in this Order.

       IT IS FURTHER ORDERED THAT counsel for the parties shall contact Deputy Clerk

Megan Garrett at ksd_crabtree_chambers@ksd.uscourts.gov to arrange a hearing on plaintiff’s

request for a preliminary injunction.

       IT IS SO ORDERED.

       Dated this 25th day of January, 2019, at 4:11 p.m., at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge
 




                                                8
 
